Citation Nr: 1435579	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-10 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to postoperative varicose veins, with thrombophlebitis of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a September 2013 decision, the Board remanded the issue on appeal for a hearing.  In May 2014, the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In December 2006 the Veteran was afforded a VA examination to assess whether it is at least as likely as not the loss of use of a creative organ is secondary to the varicose vein surgeries or if the poor vascular status prevents full erection.  After a review of the claims file, interview with the Veteran, and a physical examination, the examiner stated they were unable to resolve the issue without resorting to mere speculation.  There was no further explanation or rationale provided by the examiner.  

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An examiner's report that he or she cannot provide an opinion without resort to speculation, is inadequate unless the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2012).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's erectile dysfunction is necessary.  See 38 C.F.R. § 4.2 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claims file, or Virtual VA or VBMS, any outstanding VA treatment records pertinent to the claims on appeal.  

2.  Thereafter, the RO should schedule the Veteran for a VA examination to determine the etiology of any erectile dysfunction.  The examiner must review the claims file and note that review in the report.  All indicated studies and tests should be performed.  The examiner should be requested to render an opinion regarding the following:  

Whether it is at least as likely as not (probability 50 percent or more) that any erectile dysfunction was caused by his service-connected varicose vein surgeries.  

Whether it is at least as likely as not (probability 50 percent or more) that poor vascular status prevents full erection.  

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  
3.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



